Citation Nr: 9934564	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a left eye 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

The veteran maintains that he is legally blind in his 
nonservice-connected eye, and therefore, is entitled to a 
higher disability evaluation.  A preliminary review of the 
record discloses that additional action by the RO is 
necessary before the Board can proceed further in reviewing 
the veteran's claim.

The record shows that the RO initially granted service 
connection for a left eye disability in May 1958 and awarded 
a 20 percent evaluation effective from February 1958.  The 
rating assigned for this disability was later increased to 30 
percent effective from February 1966.  Subsequent rating 
decisions and a January 1997 Board decision have confirmed 
and continued this evaluation.  Service connection is not in 
effect for any right eye disability.

The veteran's left eye disability has been awarded a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (1999).  Where service connection is in 
effect for only one eye, the visual acuity of the nonservice-
connected eye is considered to be normal unless there is 
blindness in that eye.  38 C.F.R. § 3.383 (1999).  Therefore, 
a 30 percent evaluation is the maximum rating available for 
the veteran's left eye disability under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (1999) unless total blindness of both 
eyes is shown.

The Board observes that, according to the medical evidence of 
record, it remains unclear as to whether the veteran's 
nonservice-connected right eye is blind.  A December 1997 
letter from B. Curran, M.D., stated that the veteran's right 
eye had vision of light perception.  During a VA examination 
in August 1998, the right eye's uncorrected and corrected 
visual acuity was 20/200 at distance and near.  The right eye 
had extremely reduced visual field to less than 10 degrees.

Under applicable law, a finding of loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is (1) inability to recognize test letters 
at one foot and when perception of objects, hand movements, 
or counting fingers cannot be accomplished at three feet, (2) 
visual acuity of 5/200 or less, or (3) visual field reduced 
to five degrees.  38 C.F.R. § 4.79 (1999).

At the most recent VA examination, the examiner did not 
measure the veteran's ability to recognize test letters, 
objects, hand movements, or counting fingers.  Moreover, the 
veteran's visual field was noted to be reduced to less than 
10 degrees, but the exact degree was not identified.  In 
consideration of the private medical opinion that the veteran 
had only light perception of the right eye and the VA 
examiner's inexact description of the visual field of the 
right eye, the Board finds that it is necessary to clarify 
the medical findings regarding the veteran's nonservice-
connected right eye.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a comprehensive ophthalmology 
examination.  Since it is important 
"that each disability be viewed in 
relation to its history," 38 C.F.R. 
§ 4.1 (1999), the examiner must be 
provided with the veteran's claims file.  
The examiner is requested to review all 
pertinent records in the claims file, 
including the medical opinions of all 
private physicians and VA examiners.  Any 
and all evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  All clinical findings 
and subjective complaints should be 
reported in detail.  In particular, the 
examiner should determine visual acuity 
and field of vision pursuant to the 
directions provided in 38 C.F.R. §§ 4.75, 
4.76, 4.76a (1999).  The examiner is 
requested to offer an opinion as to the 
nature and extent of the veteran's 
current loss of vision.  In so doing, the 
examiner should determine if the 
veteran's right eye meets the statutory 
criteria for blindness.  See 38 C.F.R. 
§ 4.79 (1999).  All opinions must be 
supported by a written rationale and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded an appropriate length of time 
in which to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

